Citation Nr: 1401036	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-17 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder, diagnosed as ichthyosis vulgaris.

2.  Entitlement to service connection for hair loss, diagnosed as alopecia areata.

3.  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a sleep disorder, diagnosed as sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1982 to September 1986; from January 1991 to May 1991; from January 2000 to December 2000; from March 2003 to July 2003; and from July 2004 to February 2005.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In September 2011, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing testimony has been associated with the record.  

The record on appeal also includes the appellant's Virtual VA file which contains additional VA clinical records considered by the RO as well as written arguments from the appellant's representative.  

In a December 2011 decision, the Board determined that new and material evidence had been received to warrant reopening of previously denied claims of service connection for a skin disorder, fatigue, alopecia areata, and a sleep disorder.  The underlying claims were remanded to the RO for additional evidentiary development.  

As set forth in more detail below, another remand is necessary with respect to the claims of service connection for a skin disorder diagnosed as ichthyosis vulgaris, fatigue, and a sleep disorder diagnosed as sleep apnea.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The appellant's alopecia areata did not manifest during active service and is not otherwise causally related to or aggravated by his active service or any incident therein.


CONCLUSION OF LAW

Alopecia areata was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an August 2008 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claims and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  The letter also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant's service treatment records are on file, as are all available and relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013).  

The appellant has also been afforded a VA medical examination in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2013).  As discussed below, the Board finds that the examination report and subsequent addendum are adequate.  Although the appellant's representative has described the examiner's opinion as less than definitive, the Board finds that, given the evidence of record, the opinion provides an adequate basis upon which to render a decision in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Factual Background

The appellant seeks service connection for alopecia areata.  He contends that he developed the condition as a result of his service in the Persian Gulf in 1991.  

Service treatment records corresponding to the appellant's period of active duty from September 1982 to September 1986 and his period of active duty from January 1991 to May 1991 are entirely negative for complaints or findings of pertinent skin abnormalities, including bald patches or alopecia areata.  

In March 1991, the appellant underwent a military separation medical examination at which his head and skin were examined and determined to be normal.  The appellant also completed a report of medical history in connection with the examination on which he denied having or ever having had any skin diseases.  

Additionally, in December 1991, the appellant underwent an annual physical examination in connection with his service in the Naval Reserve.  This examination report also shows that his head and skin were examined at that time and determined to be normal.  On a report of medical history completed in connection with the December 1991 examination, the appellant again denied having or ever having had any skin diseases.  

In pertinent part, subsequent VA clinical records show that, in September 1994, the appellant sought treatment for patches of hair loss on his scalp, which he reported had been present for the past three to four months.  He indicated that he had never had a similar problem before.  The diagnosis was alopecia areata.  The appellant was treated with intralesional Kenalog as well as Diprolene gel.  Records of follow-up care show improvement with medication.  He continued to receive treatment for alopecia areata.  

The appellant later underwent a VA medical examination in January 1997.  The examiner noted alopecia on the appellant's lower calf regions, bilaterally, but no other hair loss was noted.  The diagnoses included history of alopecia.  The examiner noted that the appellant had reported a prior history of scalp alopecia, which had responded to treatment; he currently exhibited alopecia on the lower extremities only.  The examiner recommended early treatment from a dermatologist should the scalp alopecia symptoms return.  

During his September 2011 Board hearing, the appellant testified that, shortly after his period of active duty from January 1991 to May 1991, he noticed that he had developed bald patches on his scalp.  He indicated that he first sought medical treatment beginning in the mid 1990's and was diagnosed as having alopecia areata.  

The appellant underwent another VA medical examination in January 2012.  He reported that, after his return from the Persian Gulf in 1991, he noticed that he had developed patches of hair loss on his scalp.  The appellant also reportedly indicated that he had noticed this while on active duty and was treated with intralesional Kenalog injections by his military physicians.  The appellant indicated that he continued to suffer from alopecia and that approximately five percent of his body was currently affected.  The diagnosis was alopecia areata.  

In an October 2012 addendum, the examiner explained that alopecia areata was an autoimmune disorder and that studies had linked it to genes within the family patterns.  She indicated that alopecia areata affected an estimated one to two percent of the population and, of those affected, approximately ten percent had a genetic predisposition to alopecia areata.  She indicated that there was no indication that military service stress or any other triggers would increase or aggravate alopecia.  Thus, she concluded that alopecia areata was not causally due to military service, nor would military service aggravate the condition.  


Applicable Law

Service connection is granted for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (2013); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

As a preliminary matter, given the appellant's documented active service in the Gulf War theater of operations, the Board has considered the provisions of 38 C.F.R. § 3.317, providing for service connection for chronic, undiagnosed illness, or a medically unexplained chronic multisymptom illness arising from service in Southwest Asia during the Gulf War.  In order to establish service connection under this provision, however, the law requires that the symptoms in question not be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  In this case, as described above, the evidence in this case establishes that the appellant's hair loss symptoms are due to a known clinical diagnosis, alopecia areata.  He does not contend otherwise.  Under these circumstances, service connection pursuant to section 3.317 is not warranted.  

The Board also notes that, in the October 2012 VA medical opinion referenced above, the examiner suggested that alopecia areata is a familial or hereditary condition.  The hereditary nature of a disease, standing alone, however, is not enough to disqualify a claimant from service connection for that disease.  VA O.G.C. Prec. Op. 67-90 (July 18, 1990) (holding that the genetic or other familial predisposition to develop the disease, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease for VA compensation purposes).  Rather, service connection may be granted for diseases of a hereditary nature if the condition either first manifest itself during service or progressed at an abnormally high rate during service.  Id.  

The Board has therefore carefully considered whether service connection may be granted for alopecia areata, but concludes that the preponderance of the evidence weighs against the claim.  

The Board finds that the most probative evidence establishes that the appellant's alopecia areata did not manifest during the appellant's active service.  As set forth above, the appellant's service treatment records contain no indication of a skin disorder, including alopecia areata, during his periods of active duty from September 1982 to September 1986 or from January 1991 to May 1991.  In fact, these records show that, during comprehensive physical examinations in March 1991 and December 1991, the appellant's skin and head were examined and determined to be normal, with no indication of bald patches or alopecia.  Moreover, the appellant completed reports of medical history on both occasions and expressly denied each time that he had or had ever had any skin diseases.  The Board further notes that, when the appellant first sought treatment for bald patches in 1994, he reported that his symptoms had been present for the past three to four months only and that he had never had a similar problem before.  At that time, he was diagnosed as having alopecia areata.  Given this evidence and the dates of active service as verified by the service department, the Board finds that the contemporaneous record shows that neither the appellant's symptoms nor the diagnosis of alopecia areata manifested during a period of active service.  

Here, the Board notes that it has considered the January 2012 VA medical examination report, which indicated that the appellant reported at that time that he had developed bald patches on his scalp while on active duty in 1991 and was treated with intralesional Kenalog injections by his military physicians.  The Veteran is certainly competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  The Board finds, however, that the contemporaneous clinical records are entitled to far greater probative weight than the remote recollections of the appellant, particularly given his earlier contradictory statements to the effect that his alopecia areata symptoms did not begin until after his 1991 period of active duty.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a claimant); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

The Board further notes that the record establishes that the appellant's alopecia areata was not otherwise incurred in or aggravated by active service.  As set forth above, in an October 2012 medical opinion, a VA examiner explained that, given the nature of the condition, there is no indication that the appellant's alopecia areata was causally related to his active service, nor had military service aggravated the condition.  In this regard, although the appellant reported a history of alopecia areata during subsequent periods of active service, there is no indication in the record, nor has the appellant contended, that his condition increased in severity during subsequent periods of active service and he has not contended otherwise.  

The Board finds that that the October 2012 VA medical opinion is persuasive and assigns it great probative weight.  The examiner based her opinion on a review of the appellant's claims folder as well as the applicable medical studies.  Additionally, the Board notes that there is no medical evidence of record which contradicts this opinion or otherwise suggests an association between the appellant's current alopecia areata and his active service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

In summary, the Board finds that the most probative evidence shows that the appellant's alopecia areata did not manifest during his active service nor is his current alopecia areata otherwise causally related to or aggravated by his active service.  For these reasons, the preponderance of the evidence is against the claim of service connection for alopecia areata.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for alopecia areata is denied.
REMAND

Ichthyosis Vulgaris

Pursuant to the Board's December 2011 remand instructions, the appellant underwent a VA medical examination in January 2012 in order to determine the nature and etiology of his skin disorder, ichthyosis vulgaris.  In an October 2012 opinion, the examiner indicated that ichthyosis vulgaris was caused by alterations in DNA.  She indicated that the appellant's condition was a result of the genetic pattern within his family and not caused by his time in service or by any of the conditions or requirements of service, although it could be aggravated by lack of moisturization and hydration of the skin.  

As set forth above, the hereditary nature of a disease, standing alone, is not enough to disqualify a claimant from service connection for that disease.  VA O.G.C. Prec. Op. 67-90 (July 18, 1990) (holding that the genetic or other familial predisposition to develop the disease, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease for VA compensation purposes).  Rather, service connection may be granted for diseases of a hereditary nature if the condition either first manifest itself during service or progressed at an abnormally high rate during service.  Id.  Given these criteria and the evidence of record, a clarifying medical opinion is necessary.


Fatigue and Sleep Apnea

The appellant reports the onset of fatigue and sleep difficulties following his 1991 period of active service in the Southwest Asia theater of operations.  

In December 2011, the Board remanded these claims for the purpose of obtaining a VA medical opinion as to the nature and etiology of the appellant's claimed fatigue and sleep difficulties, to include whether such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.

In January 2012, the appellant underwent a VA medical examination, and the examiner concluded that a diagnosis of "chronic fatigue syndrome" was not warranted.  He did not, however, comment on whether the appellant's symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  Additionally, the Board notes that the record on appeal shows that the appellant has been diagnosed as having sleep apnea and depression and suggests the possibility that his fatigue may be associated with such conditions.  Under these circumstances, a clarifying medical opinion is necessary with respect to the appellant's claim of service connection for fatigue.

A clarifying medical opinion is also required with respect to the appellant's claim of service connection for a sleep disorder, diagnosed as sleep apnea, to include whether the appellant's current sleep apnea, diagnosed in July 2008, had its onset during one of the appellant's periods of active service or is otherwise causally related to his active service or any incident therein.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination to determine the etiology and likely date of onset of his current skin disorder, diagnosed as ichthyosis vulgaris.  The appellant's claims folder and access to any additional records in his electronic VA files must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not that the appellant's current ichthyosis vulgaris manifested during one of the appellant's periods of active service or is otherwise causally related to his active service or any incident therein.  In providing this opinion, the examiner should specifically comment on an October 1983 service treatment record noting a rash on the appellant's groin.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The appellant should be afforded a VA medical examination to determine the etiology and likely date of onset of his current sleep apnea.  The appellant's claims folder and access to any additional records in his electronic VA files must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not that the appellant's current sleep apnea manifested during one of his periods of active service or is otherwise causally related to his active service or any incident therein.  In providing this opinion, the examiner should specifically comment on a December 1984 service treatment record noting an apneic episode and an April 1991 treatment record noting snoring and associated sleep disturbances.  The examiner should also comment on the appellant's reports of sleep difficulties since his 1991 tour of duty in the Persian Gulf.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The appellant should be afforded a VA medical examination to determine the nature and etiology of his reported fatigue.  The claims folder and access to any additional records in the appellant's electronic VA files must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should be asked to delineate the appellant's claimed fatigue symptoms and comment on whether there is any objective evidence that the appellant suffers from such symptoms.  The examiner should then opine whether it is at least as likely as not that any such symptoms are attributable to a known clinical cause or diagnosis or whether such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.

If the claimed symptoms are attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disability is causally related to the appellant's periods of active service or any incident therein or is causally related to or aggravated by any service-connected disability, to include depression.  

If the examiner determines that the appellant's fatigue symptoms are not due to a separate disability, but are instead part and parcel of another disability, including his sleep apnea or service-connected depression, this should be so stated.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Thereafter, the RO/AMC should review the record and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  

5.  After conducting any necessary additional development, the RO/AMC should readjudicate the appellant's claims, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be provided with a supplemental statement of the case and the appropriate opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


